104 F.3d 359
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kevin ALGERIO, Defendant-Appellant.
No. 96-4251.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1996.Decided Dec. 19, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CR-95-103)
Judson W. Collier, Jr., HOOKER, BODE, COLLIER & DICKINSON, Richmond, Virginia, for Appellant.  Helen F. Fahey, United States Attorney, M. Hannah Lauck, Assistant United States Attorney, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant Kevin Algerio appeals from a sentence imposed as a result of his pleading guilty to violating the terms of his supervised release.  Algerio contends that the district court abused its discretion by sentencing him to the high end of the guideline range.  However, a claim that a court erred by imposing a sentence at the high or low end of a correctly calculated guideline range is generally not reviewable.  United States v. Jones, 18 F.3d 1145, 1151 (4th Cir.1994).  Because Algerio has not alleged that his sentence was based on an unconstitutional classification, see United States v. Holmes, 60 F.3d 1134, 1137 (4th Cir.1995), the sentence of the district court is unreviewable.  Accordingly, we dismiss Algerio's challenge to his sentence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED